Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17  of U.S. Patent No. 11,373,386 B2.
For claim 1, although this claim is not identical to Claims 1, 2 and 4 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claims 1,2 and 4 of U.S. Patent No. 11,373,386 B2 because Claim 1 is broader than and fully encompassed by Claim 1,2 and 4  of U.S. Patent No. 11,373,386 B2.

Application 17/804474
U.S. Patent No. 11,373,386 B2
A pattern identification device for identifying a pattern over a first surface thereof, comprising:
 a photosensitive layer comprising a plurality of photosensitive elements, each configured to convert a light shedding thereon into an electrical signal; and 
a light-guiding layer disposed between the photosensitive layer and the first surface; wherein: 
the light-guiding layer comprises a plurality of light-guiding units, each positionally corresponding to one of the plurality of photosensitive elements, wherein: 
each of the plurality of light-guiding units comprises a plurality of light-transmitting portions, each configured to guide a light beam reflected from a feature of the pattern positionally corresponding thereto to transmit therethrough and reach one of the plurality of photosensitive elements corresponding to the each of the plurality of light-guiding units;
each of the plurality of light-transmitting portions comprises a through-hole surrounded by at least one light-shielding portion; and 
an angle of the light beam transmitting through the each of the plurality of light-transmitting portions and reaching the one of the plurality of photosensitive elements corresponding to the each of the plurality of light-guiding units relative a plane substantially perpendicular to the through-hole is within a range of about 88.8°-90.
 A pattern identification device for identifying a pattern over a first surface thereof, comprising: 
a photosensitive layer comprising a plurality of photosensitive elements, each configured to convert a light shedding thereon into an electrical signal; and 
a light-guiding layer disposed between the photosensitive layer and the first surface; wherein: 
the light-guiding layer comprises a plurality of light-guiding units, each positionally corresponding to one of the plurality of photosensitive elements, wherein: 
each of the plurality of light-guiding units comprises a plurality of light-transmitting portions, each configured to guide a light beam reflected from a feature of the pattern positionally corresponding thereto to transmit therethrough and reach one of the plurality of photosensitive elements corresponding to the each of the plurality of light-guiding units;
 the pattern identification device further comprising a transparent cover, disposed between the light-guiding layer and the first surface; wherein: 
a cross-sectional shape of the through-hole in the each of the plurality of light-transmitting portions in a plane parallel to the transparent cover is circular; a diameter of the circular cross-section of the through-hole in the each of the plurality of light-transmitting portions is denoted by d; a minimum distance between central points of two adjacent through-holes corresponding to different photosensitive elements is denoted by L1; a distance between the surface of the transparent cover opposing to the photosensitive layer and a surface of the light-guiding layer facing the transparent cover is denoted by a; a thickness of the light-guiding layer is denoted by h; and h ≥ 2 ⁢ a ⁢ d / L ⁢ 1 - d .


As for claim 2, although this claim is not identical to Claim 3 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 3 of U.S. Patent No. 11,373,386 B2 because Claim 2 is broader than and fully encompassed by Claim 3 of U.S. Patent No. 11,373,386 B2.

As for claim 3, although this claim is not identical to Claim 1 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 11,373,386 B2 because Claim 3 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 11,373,386 B2.

As for claim 4, although this claim is not identical to Claim 1 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 11,373,386 B2 because Claim 4 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 11,373,386 B2.
As for claim 5, although this claim is not identical to Claim 1 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 11,373,386 B2 because Claim 5 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 11,373,386 B2.
As for claim 6, although this claim is not identical to Claim 5 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 5 of U.S. Patent No. 11,373,386 B2 because Claim 6 is broader than and fully encompassed by Claim 5 of U.S. Patent No. 11,373,386 B2.
As for claim 7, although this claim is not identical to Claim 6 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 6 of U.S. Patent No. 11,373,386 B2 because Claim 7 is broader than and fully encompassed by Claim 6 of U.S. Patent No. 11,373,386 B2.
As for claim 8, although this claim is not identical to Claim 7 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 7 of U.S. Patent No. 11,373,386 B2 because Claim 8 is broader than and fully encompassed by Claim 7 of U.S. Patent No. 11,373,386 B2.
As for claim 9, although this claim is not identical to Claim 8 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 8 of U.S. Patent No. 11,373,386 B2 because Claim 9 is broader than and fully encompassed by Claim 8 of U.S. Patent No. 11,373,386 B2.
As for claim 10, although this claim is not identical to Claim 9 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 9 of U.S. Patent No. 11,373,386 B2 because Claim 10 is broader than and fully encompassed by Claim 9 of U.S. Patent No. 11,373,386 B2.
As for claim 11, although this claim is not identical to Claim 10 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 11,373,386 B2 because Claim 11 is broader than and fully encompassed by Claim 10 of U.S. Patent No. 11,373,386 B2.
As for claim 12, although this claim is not identical to Claim 11 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 11,373,386 B2 because Claim 4 is broader than and fully encompassed by Claim 11 of U.S. Patent No. 11,373,386 B2.
As for claim 13, although this claim is not identical to Claim 11 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 11,373,386 B2 because Claim 13 is broader than and fully encompassed by Claim 11 of U.S. Patent No. 11,373,386 B2.
As for claim 14, although this claim is not identical to Claim 12 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 12 of U.S. Patent No. 11,373,386 B2 because Claim 14 is broader than and fully encompassed by Claim 12 of U.S. Patent No. 11,373,386 B2.
As for claim 15, although this claim is not identical to Claim 13 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 13 of U.S. Patent No. 11,373,386 B2 because Claim 15 is broader than and fully encompassed by Claim 13 of U.S. Patent No. 11,373,386 B2.
As for claim 16, although this claim is not identical to Claim 14 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 14 of U.S. Patent No. 11,373,386 B2 because Claim 16 is broader than and fully encompassed by Claim 14 of U.S. Patent No. 11,373,386 B2.
As for claim 17, although this claim is not identical to Claim 14 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 14 of U.S. Patent No. 11,373,386 B2 because Claim 17 is broader than and fully encompassed by Claim 14 of U.S. Patent No. 11,373,386 B2.
As for claim 18, although this claim is not identical to Claim 15 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 15 of U.S. Patent No. 11,373,386 B2 because Claim 18 is broader than and fully encompassed by Claim 15 of U.S. Patent No. 11,373,386 B2.
As for claim 19, although this claim is not identical to Claim 16 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claim 16 of U.S. Patent No. 11,373,386 B2 because Claim 19 is broader than and fully encompassed by Claim 16 of U.S. Patent No. 11,373,386 B2.
As for claim 20, although this claim is not identical to Claims 1 and 17 of U.S. Patent No. 11,373,386 B2, this claim is not patentably distinct from Claims 1 and 17 of U.S. Patent No. 11,373,386 B2 because Claim 20 is broader than and fully encompassed by Claims 1 and 17 of U.S. Patent No. 11,373,386 B2.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1 and 14, the claim elements:
“a plurality of photosensitive elements configured to convert”
“a plurality of light-guiding units configured to guide”
 “display panel configured to light-transmissive”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [ Paragraph 76-78 and Figs. 2 and 7-11] 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (U.S. 20170017824), hereinafter referred as “Smith”.
Regarding claim 1, Smith teaches/ discloses the claimed a pattern identification device for identifying a pattern over a first surface thereof, (Fig.3 and Paragraph 33: “FIG. 3 illustrates an example of a stack-up for an optical image sensor device 200 used to image an object 216, such as a fingerprint.”). comprising:
a photosensitive layer (Fig.4, image sensor array 202) comprising a plurality of photosensitive elements (Fig.4, optical sensing elements 230,232,234,236), each configured to convert a light shedding thereon into an electrical signal; (Fig.4 and  Paragraph 44: “Illustratively shown are a series of light rays reflected at the cover layer 210. For example, light rays 238 reflect from the cover layer 210 at portions occupied by ridges or valleys of the object 216. … The optical sensing elements can then be used to measure the intensity of light and convert the measured intensity into image data of the input object 216.”).
and a light-guiding layer (Fig.4, collimator filter layer 204) disposed between the photosensitive layer (Fig.4, image sensor array 202) and the first surface (Fig.4, illumination layer 207); (Fig.4 and Paragraph 43: “FIG. 4 illustrates a closer view of the collimator filter layer 204 disposed between the illumination layer 207 and the image sensor array 202 and interaction of light within the sensor device 200.”) wherein: the light-guiding layer (Fig.4, collimator filter layer 204)  comprises a plurality of light-guiding units (Paragraph 39) each positionally corresponding to one of the plurality of photosensitive elements, (Fig.4 and Paragraph 47: “It is also generally desirable to minimize the distance between the collimator filter layer 204 and the image sensor array 202 to allow the light reaching the optical sensing elements of the image sensor array 202 to be as concentrated as possible.”, it shows that element 204 collimator filter layer is disposed between 202 image sensors array and 207 illumination layer and corresponding with each other).
            wherein: each of the plurality of light-guiding units comprises a plurality of light- transmitting portions (Fig.4, collimator apertures 220), each configured to guide a light beam reflected from a feature of the pattern positionally corresponding thereto to transmit therethrough and reach one of the plurality of photosensitive elements corresponding to the each of the plurality of light-guiding units.( Fig.4, Fig.6 and Paragraph 44 disclosed that series of light ray pass through apertures and become incident on optical sensing element).
each of the plurality of light-transmitting portions comprises a through-hole surrounded by at least one light-shielding portion. (Fig.4; Fig.6 ; Paragraph 46; Paragraph 48: “if the image sensor array 202 is a CCD or CMOS image sensor, where the optical sensing element pitch (distance between elements) may be smaller than the collimator hole pitch (distance between holes), the light passing through a single collimator aperture 220 may illuminate more than one optical sensing element. Such an arrangement is shown by optical sensing elements 234 and 236 in FIG. 4.” ; Paragraph 63: “A plurality of collimator apertures 220 and a plurality of openings in OLED stack 607a-c can be used to capture multiple spots on the finger 216.”, it shows that there is a plurality of collimator apertures 200 comprise between the collimator filter layer 204)
an angle of the light beam transmitting through the each of the plurality of light-transmitting portions -3-Docket No. X1709734JZ-26326-1103 and reaching the one of the plurality of photosensitive elements (Fig.4 and Paragraph 45: “An example of stray light is light ray 242 reflected from portion 228 of the cover layer 210 (e.g., a valley), which would reach sensing elements underneath a ridge in the absence of the collimator filter layer. Larger aspect ratios restrict the light acceptance cone to smaller angles, improving the optical resolution of the system.”) corresponding to the each of the plurality of light-guiding units relative a plane substantially perpendicular (Paragraph 53: “the collimator filter layer 204 may be a pre-patterned structure that is laminated or stacked onto the image sensor array 202, as generally depicted in FIGS. 3-4.”) to the through-hole is within a range of about 88.8°-90°.( Fig.4 ; Fig.5 and Paragraph 54: “the collimator filter layer 204 is replaced or supplemented with an optical interference filter that blocks “stray” light at angles of incidence that are relatively far from normal to the imaging plane …  such an angle-specific filter may be designed to work for specific light wavelengths”, it shows that angle- specific filter design  to work for specific light wavelengths.)

Regarding claim 2, Smith discloses each of the plurality of light-transmitting portions comprises an optical fiber (Fig.4, element 204,220 and Paragraph 54 disclosed “the collimator filter layer 204 is replaced or supplemented with an optical interference filter”)

Regarding claim 3, Smith discloses further comprising a transparent cover, disposed between the light-guiding layer and the first surface ( Paragraph 62, Paragraph 68, Paragraph 69: “if the OLED stack is fabricated on a transparent substrate, the collimator structures could then be deposited on top of the OLED stack (while leaving the same holes open), so that when the transparent substrate is inverted, the collimator structures would also be integrated on the OLED substrate, removing the need for a separate pinhole/collimator structure that must be aligned to the OLED structures.” ; Fig.6, element 204,607a or 210 disclose the transparent electrode 607a layer disposed between the substrate 204 and cover glass 210).

Regarding claim 12, The pattern identification device of claim 1, wherein the pattern comprises at least one of a fingerprint, and a palm print, or a facial feature. (Paragraph 4, line 8-16 disclosed electronic finger-print sensors also used to provide access control in mobiles devices. ; Paragraph 33: “FIG. 3 illustrates an example of a stack-up for an optical image sensor device 200 used to image an object 216, such as a fingerprint.”)

Regarding claim 13, Smith discloses A display apparatus, comprising a pattern identification device according claim 1. (Paragraph 4, line 8-16 disclosed electronic finger-print sensors also used to provide access control in mobiles devices.)

Regarding claim 14, Smith discloses further comprises a display panel (Fig.6, OLED 607b), wherein:  -6-Docket No. X1709734JZ-26326-1103 
the display panel (Fig.6, OLED 607b) is disposed over the light-guiding layer and below the first surface, with a light-emitting side and a non-light-emitting side thereof facing the first surface and the light-guiding layer, respectively;(Paragraph 60 and Fig.6 shows that the OLED 607b is disposed over the Substrate 204 and below the cover glass 210).
and the display panel (Fig.6,OLED 607b)  is configured such that a portion thereof positionally corresponding to each of the plurality of photosensitive elements is light-transmissive such that lights from the display panel can, upon reflection by the pattern over the first surface, transmit through the portion of the display panel to reach the each of the plurality of photosensitive elements (Paragraph 62 and Fig.6 shows light paths for the illumination light beam is reflect from the top surface of the cover glass and transmit through the layer 607a-c and detect by imager pixel.)

Regarding claim 15, Smith discloses the display panel is an OLED display panel. (Fig.6, element 607B, and Paragraph 62: “As shown in FIG. 6, the transparent electrode layer 607a, OLED layer 607b, and metal electrode layer 607c may each include openings in areas.”, it shows the display panel is OLED).

Regarding claim 16, Smith discloses the portion of the display panel comprises at least one transparent pixel electrode allowing the portion to be light-transmissive.(Fig.6, element 607A, 607B, 607C and Paragraph 62: “the transparent electrode layer 607a, OLED layer 607b, and metal electrode layer 607c … The illumination light beam 212 is then reflected from the finger 216 (at the top surface of the cover glass), and this reflected light beam 238 is transmitted back through the cover glass layer 210, after which it is transmitted through the openings in the illumination layers 607a-c.”,  it shows IOT 607a and Metal electrode 607c is combine with OLED 607b).

Regarding claim 17, Smith discloses the portion of the display panel comprises one transparent pixel electrode. (Fig.6, element 607A,607B, and Paragraph 62: “As shown in FIG. 6, the transparent electrode layer 607a, OLED layer 607b, and metal electrode layer 607c may each include openings in areas”, it shows IOT 607a is combine with OLED 607b).

Regarding claim 18, Smith discloses the portion of the display panel comprises more than one transparent pixel electrode. ((Fig.6, element 607A, 607B, 607C and Paragraph 62: “As shown in FIG. 6, the transparent electrode layer 607a, OLED layer 607b, and metal electrode layer 607c may each include openings in areas”, it shows  IOT 607a and Metal electrode 607c is combine with OLED 607b).

Regarding claim 19, Smith discloses the portion of the display panel is provided with at least one second through-hole allowing the portion to be light-transmissive (Paragraph 62-63 and Fig.6 disclosed the device have two hole 220 for light transmitting)

Regarding claim 20, Smith discloses further comprising a transparent cover disposed between the light-guiding layer and the first surface, wherein: 
the transparent cover is common to both the display panel and the pattern identification device; (Paragraph 47 and Fig.5,  Fig.4 shows that element 204 collimator filter layer is disposed between 202 image sensors array and 207 illumination layer and corresponding with each other.) and 
 the photosensitive layer and the light-guiding layer of the pattern identification device are arranged across a whole screen of the display apparatus. (Paragraph 62 and Fig.6 shows the imager pixel and collimator/substrate is arranged across a whole screen of the display panel OLED 607b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (U.S. 2017/0017824 A1), herein after referred to as “Smith”, in view of Nakashima (U.S. 20120300989 A1)

Regarding claim 4, Smith discloses a cross-sectional shape of the through-hole in the each of the plurality of light-transmitting portions in a plane parallel to the transparent cover is circular. (Paragraph 45 and Fig.6 disclosed the collimator apertures 220 in each of the substrate 204 and parallel to the IOT 607a) except the shape of the through-hole is circular.
In related art, Nakashima discloses shape of the through-hole in the each of the plurality of light-transmitting portions in a plane parallel to the transparent cover is circular (Fig.2, element 33a,33b and Col3, Paragraph 41 discloses that opening hole are formed in a circular shape)
Therefore, it would have been to one of ordinary skill in the art before the effective filling date to incorporate the methods of Nakashima into the methods of Smith in order for improving a diaphragm of the image device by which clear image of the vein pattern can be obtained. 

Allowable Subject Matter
Claim 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if a) rewritten in independent form including all of the limitations of the base claim and any intervening claims AND b) a Terminal Disclaimer to overcome the nonstatutory Double Patenting rejection is filed.

Regarding claim 5, Smith does not teach/discloses the claim invention, wherein: a diameter of the circular cross-section of the through-hole in the each of the plurality of light-transmitting portions is denoted by d; a minimum distance between central points of two adjacent through-holes corresponding to different photosensitive elements is denoted by L1; a distance between the surface of the transparent cover opposing to the photosensitive layer and a surface of the light-guiding layer facing the transparent cover is denoted by a; a thickness of the light-guiding layer is denoted by h; and  
    PNG
    media_image1.png
    36
    76
    media_image1.png
    Greyscale
  
Claim 5 is subject allowable matter by the limitation base on the specific equation of denoted a thickness of light-guiding units. 

Regarding claim 6, Smith does not teach/discloses the claim invention, wherein a maximum distance of center points of two adjacent through-holes in a row or a column and corresponding to a same photosensitive element is denoted by L2, and L2 <L1.
Claim 6 would be allowable because it is dependent on claim 5.

Regarding claim 7,  Smith does not teach/discloses the claim invention, wherein:  -4-Docket No. X1709734JZ-26326-1103 each photosensitive element corresponds to nine through-holes arranged in a 3 x 3 array; distances between center points of any two adjacent through-holes in a row or column of the 3 x 3 array are substantially equal; and distances between center points of any two adjacent through-holes corresponding to difference photosensitive elements and in a row or in a column are substantially equal.  
Claim 7 would be allowable because it is dependent on claim 6.

Regarding claim 8, Smith does not teach/discloses the claim invention, wherein: a diameter of the circular cross-section of each through-hole is about 3.0 - 4.2 pm; the distance between the center points of two adjacent through-holes corresponding to different photosensitive elements and in a column or in a row is in a range of about 17.8 - 35.1 pm; the distance between the surface of the transparent cover opposing to the photosensitive layer and the surface of the light-guiding layer facing the transparent cover is about 900 - 1060 pm; and a thickness of the light-guiding layer is in a range of about 174.5 - 498.5 pm.  
Claim 8 would be allowable because it is dependent on claim 7.

Regarding claim 9, Smith does not teach/discloses the claim invention wherein: a diameter of the circular cross-section of each through-hole is about 6.0 - 7.4 pm; the distance between the center points of two adjacent through-holes corresponding to different photosensitive elements and in a column or in a row is in a range of about 33.0 - 35.9 pm; the distance between the surface of the transparent cover opposing to the photosensitive layer and the surface of the light-guiding layer facing the transparent cover is about 900 - 1060 pm; and a thickness of the light-guiding layer is in a range of about 423.7 - 498.5 pm.  
Claim 9 would be allowable because it is dependent on claim 7.

Regarding claim 10, Smith does not teach/discloses the claim invention, wherein: each photosensitive element corresponds to twenty-five through-holes arranged in a 5 x 5 array; distances between center points of any two adjacent through-holes in a row or in a column of the 5 x 5 array are substantially equal; and distances between center points of any two adjacent through-holes corresponding to difference photosensitive elements and in a row or in a column are substantially equal.  
Claim 10 would be allowable because it is dependent on claim 6.

Regarding claim 11, Smith does not teach/discloses the claim invention, wherein: a diameter of the circular cross-section of each through-hole is about 4.50 - 5.80 pm; a distance between the center points of two adjacent through-holes corresponding to different photosensitive elements and in a column or in a row is in a range of about 25.4 - 29.0 pm; a distance between the surface of the transparent cover opposing to the photosensitive layer and the surface of the light-guiding layer facing the transparent cover is about 900 - 1060 pm; and a thickness of the light-guiding layer is in a range of about 423.7 - 498.5 pm.
Claim 11 would be allowable because it is dependent on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benoit et al (U.S. 20050253788 A1), “Electroluminescent Panel Which Is Equipped With Light Xxtraction Elements”,  teaches about electroluminescent panel which is equipped with light xxtration elements, however it teaches image-display panel comprising a one-dimensional or two-dimensional matrix of organic light-emitting cells.
Mienko et at (U.S. 20170161540 A1), “ Display Integrated Optical Fingerprint Sensor With Angle Limiting Reflector”, teaches about display integrated optical fingerprint sensor with angle limiting reflector, however it teaches an optical sensor for imaging a biometric input object on a sensing region. 
Yamamoto (U.S. 20170103248 A1), “Optical Device”, teaches about optical device, however it teaches N(plural) light-emitting portions are disposed around the transmitting portion of the device. 
Lee et al (U.S. 20160254312 A1), “Image Sensor Structures For Fingerprint Sensing”, teaches about image sensor structures for fingerprint sensing, however it teaches about a methods and systems for integrating image sensor structures with collimator filters, however it teaches a method of making an optical biometric sensor by forming a collimator filter layer on an image sensor wafer, where in a plurality of light collimating apertures are aligned with a plurality of light sensing elements in the image sensor wafer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                                             

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665